MEMORANDUM**
1. We are advised that the government secured release of claimants’ property from the state and returned the property to claimants. This appeal is therefore dismissed as moot. Because the government’s actions were prompted by inquiries from the court, which were, in turn, based on appellees’ written and oral arguments, appellees are deemed to be the prevailing parties in this appeal.
2. We affirm the district court’s order granting attorney’s fees to claimants and remand to the district court to determine the appropriate award, including fees for the appeal. See 28 U.S.C. § 2465(b)(1) (a claimant in a civil forfeiture proceeding who “substantially prevails” shall recover “reasonable attorney fees and other litigation costs reasonably incurred”); Buckhannon Bd. and Care Home, Inc. v. West Virginia Dept. of Health and Human Res., 582 U.S. 598, 604 & n. 7, 121 S.Ct. 1835, 149 L.Ed.2d 855 (2001) (holding that a party who benefits from a settlement may be considered a prevailing party for purposes of obtaining attorney’s fees where the settlement is “enforced through a consent decree” or where “the terms of the agreement are incorporated into the order of dismissal”).
Costs to appellees.
AFFIRMED in part; DISMISSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.